Citation Nr: 1731045	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial 70 percent rating for posttraumatic stress disorder (PTSD) from November 4, 2010 to July 21, 2011. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to January 2003 and from November 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent disability rating, effective November 4, 2010 the date of claim.  The Veteran timely appealed the initial rating assigned.

In an October 2011 rating decision, the RO assigned a 70 percent disability rating for PTSD, effective July 21, 2011.  

In a May 2013 statement of the case (SOC), the RO denied a rating of 70 percent for PTSD prior to July 21, 2011, and granted a 50 percent rating effective November 4, 2010.  In the Veteran's substantive appeal to the Board, via a July 2013 VA Form 9, she indicated that a 70 percent rating from the effective date would satisfy her appeal.

The issue before the Board may be phrased in various manners.  The issue may be phrased as entitlement to an earlier effective date for a 70 percent rating for PTSD. The issue may also be phrased as entitlement to a 70 percent rating for PTSD prior to July 21, 2011.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to a 70 percent rating for PTSD prior to July 21, 2011 because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 70 percent rating from July 21, 2011.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

FINDINGS OF FACT

1. From November 4, 2010 effective date of the grant of service connection for PTSD, the evidence is approximately evenly balanced as to whether the level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. From November 4, 2010 effective date of the grant of service connection for PTSD, the preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the Veteran's PTSD did not more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but not higher, for PTSD, have been met from November 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3., 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to July 21, 2011, and 70 percent disabling thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating formula for mental disorders.  Under this diagnostic code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In November 2010, the Veteran sought treatment at a Vet Center.  Her initial assessment documented reports of anxiety, depression, lack of spontaneity, intrusive thoughts, and anger outburst.  December 2010 and May 2011 Vet Center records document the Veteran's report of family relationship problems attributed to PTSD symptoms.

The Veteran was afforded a VA examination in June 2011.  She denied a history of psychiatric hospitalizations.  The examination report documented symptoms of recurrent dreams and nightmares, avoidance, and arousal.  Specifically, the Veteran reported feeling detached from others, marked diminished interest and participation in activities and restricted range of affect.  Symptoms of hypervigilance, exaggerated startle response, diminished ability to concentrate, and irritability were noted.  Additional symptoms included increased depression and feelings of worthlessness; but, no suicidal ideations, psychotic symptoms, suicidal attempts, or manic episodes.  The Veteran's mental status examination was normal.  She was casually dressed with appropriate hygiene, maintained good eye contact, alert and oriented in all spheres, and had normal clear speech with good insight and judgment.  The examiner concluded that the Veteran had mild PTSD symptoms that would likely cause significant reduced reliability and productivity, and significant interference in her ability to interact effectively and efficiently.  As for functional impact, the examination report indicated that the Veteran was currently working full-time at a call center.

In a September 2011 letter, the Veteran's treating Vet Center social worker reported that the Veteran had debilitating PTSD symptoms that included sudden and chronic episodes of dissociative flashbacks, recurrent and intrusive distressing recollections of the events of the War, and intense psychological distress.  The social worker noted that the Veteran had some success in coping, but that the above symptoms are often sudden in onset and chronic.  For example, the Veteran had difficulty coping due to her state of consciousness and identity.  The social worker concluded that the Veteran had severe symptoms related to her PTSD.

In November 2011 correspondence, the Veteran reported currently working but that she had problems interacting with customers and coworkers due to anger, anxiety, memory loss, and difficulty completing tasks.  Similarly, in her substantive appeal to the Board, July 2013 VA Form 9, she reported ongoing PTSD symptoms since military service, to include difficulty adapting to stressful circumstances at work.  She reported symptoms of anger, aggression, irritability, and lack of patience in the workplace.  In reference to family relationships, she reported problems maintaining relationships due to anger, depression, isolation, and feeling suspicious of other's actions.  

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  She has exhibited symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability); difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to maintain effective relationships.  Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of her symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD for the entirety of the appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Although the Veteran has indicated that she would be satisfied with a 70 percent rating, the Board notes that a higher, 100 percent rating is not, however, warranted, during any period because her symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  On June 2011 examination, her mental status examination was normal.  She was casually dressed with appropriate hygiene, maintained good eye contact, alert and oriented in all spheres, and had normal clear speech with good insight and judgment. There was no evidence of suicidal ideations, psychotic symptoms, suicidal attempts, or manic episode.  In a September 2011 letter, a VA social worker concluded that the Veteran had severe PTSD symptoms that caused sudden and chronic episodes of dissociative flashbacks, recurrent and intrusive distressing recollections of the events of the War, intense psychological distress, and problems coping.  While the social worker's characterization is not binding on the Board, it is consistent with the evidence of record.  Vet Center treatment records document the Veteran's report of family relationship problems attributed to anxiety, depression, lack of spontaneity, and anger outbursts.  Further, the Veteran has reported that she is currently working despite difficulties adapting to stressful circumstances, anger, irritability, and lack of patience.  See November 2011 correspondence.  Thus, the symptoms and overall impairment caused by the Veteran's PTSD did not more nearly approximate the total occupational and social impairment listed in the criteria for a 100 percent rating and the evidence was not evenly balanced on this question.  An initial rating of 100 percent is therefore not warranted for the Veteran's PTSD and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  This evidence also reflects that the issue of entitlement to a TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, on June 2011 examination, the Veteran reported working full-time at a call center.

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.


Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as well as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.
 
For the foregoing reasons, throughout the appeal period, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the Board has granted the benefit sought, discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.

ORDER

Entitlement to an initial rating of 70 percent for PTSD from November 4, 2010 to July 21, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


